OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. PERRIGO COMPANY Security Meeting Type Special Ticker Symbol PRGO Meeting Date 18-Nov-2013 ISIN US7142901039 Agenda 933888729 - Management Record Date 15-Oct-2013 Holding Recon Date 15-Oct-2013 City / Country / United States Vote Deadline Date 15-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Miscellaneous Corporate Actions Management For For 2. Miscellaneous Corporate Actions Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For 5. Amend Stock Compensation Plan Management For For 6. Approve Motion to Adjourn Meeting Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 08-Nov-2013 08-Nov-2013 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Record Date 30-Dec-2013 Holding Recon Date 30-Dec-2013 City / Country / United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. Adopt Majority Vote for Directors Management For For 3. Approve Charter Amendment Management For For 4. Approve Par Value Change Management For For 5. Ratify Appointment of Independent Auditors Management For For 6. 14A Executive Compensation Management For For 7. Adopt Stock Option Plan Management For For 8. S/H Proposal - Human Rights Related Shareholder Against For 9. S/H Proposal - Corporate Governance Shareholder Against For S/H Proposal - Corporate Governance Shareholder Abstain Against Comments-Proposal withdrawn by proponent S/H Proposal - Access To Proxy Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 13-Feb-2014 14-Feb-2014 AMERISOURCEBERGEN CORPORATION Security 03073E105 Meeting Type Annual Ticker Symbol ABC Meeting Date 06-Mar-2014 ISIN US03073E1055 Agenda 933915449 - Management Record Date 06-Jan-2014 Holding Recon Date 06-Jan-2014 City / Country / United States Vote Deadline Date 05-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Adopt Omnibus Stock Option Plan Management For For 5. Miscellaneous Corporate Actions Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 15-Feb-2014 16-Feb-2014 STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 19-Mar-2014 ISIN US8552441094 Agenda 933917619 - Management Record Date 09-Jan-2014 Holding Recon Date 09-Jan-2014 City / Country / United States Vote Deadline Date 18-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management Against Against Comments-Pay and performance disconnect 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Establish Independent Chairman Shareholder For Against Comments-An independent chairman is better able to oversee the executives of a company and set a pro-shareholder agenda Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 27-Feb-2014 28-Feb-2014 WHIRLPOOL CORPORATION Security Meeting Type Annual Ticker Symbol WHR Meeting Date 15-Apr-2014 ISIN US9633201069 Agenda 933927672 - Management Record Date 18-Feb-2014 Holding Recon Date 18-Feb-2014 City / Country / United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Approve Stock Compensation Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 17-Mar-2014 18-Mar-2014 PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 22-Apr-2014 ISIN US74005P1049 Agenda 933933803 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 27-Mar-2014 27-Mar-2014 VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 22-Apr-2014 ISIN US9182041080 Agenda 933950291 - Management Record Date 03-Mar-2014 Holding Recon Date 03-Mar-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 RICHARD T. CARUCCI For For 2 JULIANA L. CHUGG For For 3 JUAN ERNESTO DE BEDOUT For For 4 URSULA O. FAIRBAIRN For For 5 GEORGE FELLOWS For For 6 CLARENCE OTIS, JR. For For 7 MATTHEW J. SHATTOCK For For 8 ERIC C. WISEMAN For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-Mar-2014 29-Mar-2014 METLIFE, INC. Security 59156R108 Meeting Type Annual Ticker Symbol MET Meeting Date 22-Apr-2014 ISIN US59156R1086 Agenda 933951471 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For 5. Adopt Director Stock Option Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 01-Apr-2014 01-Apr-2014 CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 22-Apr-2014 ISIN US1729674242 Agenda 933933637 - Management Record Date 24-Feb-2014 Holding Recon Date 24-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 1N. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Comments-Pay and performance disconnect 4. Approve Stock Compensation Plan Management For For 5. S/H Proposal - Corporate Governance Shareholder Against For 6. S/H Proposal - Corporate Governance Shareholder Against For 7. S/H Proposal - Corporate Governance Shareholder Against For 8. S/H Proposal - Access To Proxy Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 04-Apr-2014 04-Apr-2014 TEXTRON INC. Security Meeting Type Annual Ticker Symbol TXT Meeting Date 23-Apr-2014 ISIN US8832031012 Agenda 933935097 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Corporate Governance Shareholder For Against Comments-Written consent enables shareholders to take action on important issues that arise between annual meetings Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 26-Mar-2014 26-Mar-2014 EATON CORPORATION PLC Security G29183103 Meeting Type Annual Ticker Symbol ETN Meeting Date 23-Apr-2014 ISIN IE00B8KQN827 Agenda 933937243 - Management Record Date 24-Feb-2014 Holding Recon Date 24-Feb-2014 City / Country / United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Stock Repurchase Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-Mar-2014 30-Mar-2014 FORTUNE BRANDS HOME & SECURITY, INC. Security 34964C106 Meeting Type Annual Ticker Symbol FBHS Meeting Date 28-Apr-2014 ISIN US34964C1062 Agenda 933934792 - Management Record Date 27-Feb-2014 Holding Recon Date 27-Feb-2014 City / Country / United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 02-Apr-2014 03-Apr-2014 HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 29-Apr-2014 ISIN US4448591028 Agenda 933930528 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 05-Apr-2014 06-Apr-2014 WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 29-Apr-2014 ISIN US9497461015 Agenda 933937089 - Management Record Date 04-Mar-2014 Holding Recon Date 04-Mar-2014 City / Country / United States Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) Election of Directors (Majority Voting) Management For For 1B) Election of Directors (Majority Voting) Management For For 1C) Election of Directors (Majority Voting) Management For For 1D) Election of Directors (Majority Voting) Management For For 1E) Election of Directors (Majority Voting) Management For For 1F) Election of Directors (Majority Voting) Management For For 1G) Election of Directors (Majority Voting) Management For For 1H) Election of Directors (Majority Voting) Management For For 1I) Election of Directors (Majority Voting) Management For For 1J) Election of Directors (Majority Voting) Management For For 1K) Election of Directors (Majority Voting) Management For For 1L) Election of Directors (Majority Voting) Management For For 1M) Election of Directors (Majority Voting) Management For For 1N) Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Establish Independent Chairman Shareholder For Against Comments-An independent chairman is better able to oversee the executives of a company and set a pro-shareholder agenda 5. S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 LOUISIANA-PACIFIC CORPORATION Security Meeting Type Annual Ticker Symbol LPX Meeting Date 01-May-2014 ISIN US5463471053 Agenda 933937611 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Comments-Poor overall design 4. Approve Cash/Stock Bonus Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 08-Apr-2014 09-Apr-2014 EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 01-May-2014 ISIN US26875P1012 Agenda 933953792 - Management Record Date 07-Mar-2014 Holding Recon Date 07-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder Against For 5. S/H Proposal - Environmental Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 09-Apr-2014 10-Apr-2014 ELDORADO GOLD CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol EGO Meeting Date 01-May-2014 ISIN CA2849021035 Agenda 933955227 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / Canada Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 K. ROSS CORY For For 2 ROBERT R. GILMORE For For 3 GEOFFREY A. HANDLEY For For 4 MICHAEL A. PRICE For For 5 STEVEN P. REID For For 6 JONATHAN A. RUBENSTEIN For For 7 DONALD M. SHUMKA For For 8 PAUL N. WRIGHT For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Remuneration of Directors and Auditors Management For For 04 Miscellaneous Corporate Actions Management For For 05 Approve Article Amendments Management For For 06 Adopt Incentive Stock Option Plan Management For For 07 Adopt Incentive Stock Option Plan Management For For 08 Miscellaneous Corporate Actions Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 09-Apr-2014 10-Apr-2014 MASCO CORPORATION Security Meeting Type Annual Ticker Symbol MAS Meeting Date 06-May-2014 ISIN US5745991068 Agenda 933958158 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Approve Stock Compensation Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 12-Apr-2014 12-Apr-2014 LEGGETT & PLATT, INCORPORATED Security Meeting Type Annual Ticker Symbol LEG Meeting Date 07-May-2014 ISIN US5246601075 Agenda 933947701 - Management Record Date 05-Mar-2014 Holding Recon Date 05-Mar-2014 City / Country / United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For 5. S/H Proposal - Human Rights Related Shareholder For Against Comments-Adoption of this proposal may serve to mitigate reputational risks and would bring the Company in line with a growing number of companies that have adopted similar policies Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 15-Apr-2014 15-Apr-2014 BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 07-May-2014 ISIN US0605051046 Agenda 933948070 - Management Record Date 12-Mar-2014 Holding Recon Date 12-Mar-2014 City / Country / United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 1N. Election of Directors (Majority Voting) Management For For 1O. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Approve Charter Amendment Management For For 5. S/H Proposal - Adopt Cumulative Voting Shareholder Against For 6. S/H Proposal - Access To Proxy Shareholder Against For 7. S/H Proposal - Environmental Shareholder Against For 8. S/H Proposal - Political/Government Shareholder For Against Comments-Increased disclosure would allow shareholders to more fully assess risks presented by the Company's political spending Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 17-Apr-2014 17-Apr-2014 QUINTILES TRANSNATIONAL HOLDINGS INC. Security 74876Y101 Meeting Type Annual Ticker Symbol Q Meeting Date 08-May-2014 ISIN US74876Y1010 Agenda 933956774 - Management Record Date 20-Mar-2014 Holding Recon Date 20-Mar-2014 City / Country / United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 D.B. GILLINGS, CBE,PHD* Withheld Against Comments: Board is not majority independent. 2 JONATHAN J. COSLET* Withheld Against Comments: Board is not majority independent. 3 MICHAEL J. EVANISKO* For For 4 CHRISTOPHER R. GORDON* Withheld Against Comments: Board is not majority independent. 5 RICHARD RELYEA# Withheld Against Comments: Board is not majority independent. 2. 14A Executive Compensation Management Against Against Comments-Poor overall design; Not linked to performance 3. 14A Executive Compensation Vote Frequency Management 1 Year For 4. Adopt Employee Stock Purchase Plan Management For For 5. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 19-Apr-2014 20-Apr-2014 AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 12-May-2014 ISIN US0268747849 Agenda 933956217 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 09-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 1N. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Approve Charter Amendment Management For For 4. Miscellaneous Corporate Actions Management For For 5. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 25-Apr-2014 25-Apr-2014 AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 12-May-2014 ISIN US0258161092 Agenda 933945872 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 09-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Environmental Shareholder Against For 5. S/H Proposal - Political/Government Shareholder Against For 6. S/H Proposal - Corporate Governance Shareholder For Against Comments-Written consent enables shareholders to take action on important issues that arise between annual meetings 7. S/H Proposal - Executive Compensation Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 25-Apr-2014 25-Apr-2014 EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 13-May-2014 ISIN US2786421030 Agenda 933949919 - Management Record Date 18-Mar-2014 Holding Recon Date 18-Mar-2014 City / Country / United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 FRED D. ANDERSON For For 2 EDWARD W. BARNHOLT For For 3 SCOTT D. COOK For For 4 JOHN J. DONAHOE For For 2 14A Executive Compensation Management For For 3 Amend Stock Compensation Plan Management For For 4 Ratify Appointment of Independent Auditors Management For For 5 S/H Proposal - Corporate Governance Shareholder For Against Comments-Shareholder action by written consent enables shareholders to take action on important issues that arise between annual meetings 6 S/H Proposal - Corporate Governance Shareholder Abstain Against Comments-The shareholder proponent has withdrawn this proposal Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 25-Apr-2014 25-Apr-2014 USG CORPORATION Security Meeting Type Annual Ticker Symbol USG Meeting Date 14-May-2014 ISIN US9032934054 Agenda 933949654 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 MATTHEW CARTER JR. For For 2 GRETCHEN R. HAGGERTY For For 3 RICHARD P. LAVIN For For 4 JAMES S. METCALF For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 23-Apr-2014 24-Apr-2014 NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 14-May-2014 ISIN US6370711011 Agenda 933975318 - Management Record Date 01-Apr-2014 Holding Recon Date 01-Apr-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 23-Apr-2014 24-Apr-2014 CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 14-May-2014 ISIN US1252691001 Agenda 933960987 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 2. Eliminate Supermajority Requirements Management For For 3. Eliminate Supermajority Requirements Management For For 4. Eliminate Supermajority Requirements Management For For 5. Approve Charter Amendment Management For For 6. 14A Executive Compensation Management For For 7. Approve Stock Compensation Plan Management For For 8. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 24-Apr-2014 24-Apr-2014 GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 LARRY PAGE For For 2 SERGEY BRIN Withheld Against Comments: Nominee has served on the board for at least one year and attended less than 75% of the meetings in the last fiscal year. 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Comments-Pay and performance disconnect 4. S/H Proposal - Corporate Governance Shareholder For Against Comments-Allowing one vote per share generally operates as a safeguard for common shareholders 5. S/H Proposal - Corporate Governance Shareholder For Against Comments-Providing enhanced disclosure of political spending and associated oversight is in shareholders' best interests 6. S/H Proposal - Simple Majority Voting Shareholder For Against Comments-Implementing a majority vote standard increases board accountability and performance 7. S/H Proposal - Political/Government Shareholder Against For 8. S/H Proposal - Establish Independent Chairman Shareholder For Against Comments-An independent chairman is better able to oversee the executives of a company and set a pro-shareholder agenda Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-Apr-2014 29-Apr-2014 OCWEN FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol OCN Meeting Date 14-May-2014 ISIN US6757463095 Agenda 933997477 - Management Record Date 26-Mar-2014 Holding Recon Date 26-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 WILLIAM C. ERBEY For For 2 RONALD M. FARIS For For 3 RONALD J. KORN For For 4 WILLIAM H. LACY For For 5 WILBUR L. ROSS, JR. For For 6 ROBERT A. SALCETTI For For 7 BARRY N. WISH For For 2. Amend Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-Apr-2014 29-Apr-2014 GENWORTH FINANCIAL, INC. Security 37247D106 Meeting Type Annual Ticker Symbol GNW Meeting Date 15-May-2014 ISIN US37247D1063 Agenda 933970849 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Political/Government Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 25-Apr-2014 25-Apr-2014 POTASH CORPORATION OF SASKATCHEWAN INC. Security 73755L107 Meeting Type Annual and Special Meeting Ticker Symbol POT Meeting Date 15-May-2014 ISIN CA73755L1076 Agenda 933945377 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / Canada Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 C.M. BURLEY For For 2 D.G. CHYNOWETH For For 3 W.J. DOYLE For For 4 J.W. ESTEY For For 5 G.W. GRANDEY For For 6 C.S. HOFFMAN For For 7 D.J. HOWE For For 8 A.D. LABERGE For For 9 C.E. MADERE For For 10 K.G. MARTELL For For 11 J.J. MCCAIG For For 12 M. MOGFORD For For 13 E. VIYELLA DE PALIZA For For 02 Ratify Appointment of Independent Auditors Management For For 03 Adopt Stock Option Plan Management For For 04 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 25-Apr-2014 25-Apr-2014 MOHAWK INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol MHK Meeting Date 15-May-2014 ISIN US6081901042 Agenda 933954718 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 MR. ILL For For 2 MR. LORBERBAUM For For 3 DR. SMITH BOGART For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-Apr-2014 29-Apr-2014 CAMERON INTERNATIONAL CORPORATION Security 13342B105 Meeting Type Annual Ticker Symbol CAM Meeting Date 16-May-2014 ISIN US13342B1052 Agenda 933961674 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 15-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-Apr-2014 30-Apr-2014 JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 20-May-2014 ISIN US46625H1005 Agenda 933970089 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management Against Against Comments-Pay and performance disconnect; Poor overall design 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Corporate Governance Shareholder Against For 6. S/H Proposal - Adopt Cumulative Voting Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 07-May-2014 07-May-2014 AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 21-May-2014 ISIN US0231351067 Agenda 933970510 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder For Against Comments-Increased disclosure would allow shareholders to more fully assess risks presented by the Company's political spending Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 08-May-2014 08-May-2014 FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 22-May-2014 ISIN US34354P1057 Agenda 933972716 - Management Record Date 27-Mar-2014 Holding Recon Date 27-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 5 JOHN R. FRIEDERY For For 6 JOE E. HARLAN For For 7 LEIF E. DARNER For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 06-May-2014 07-May-2014 NVIDIA CORPORATION Security 67066G104 Meeting Type Annual Ticker Symbol NVDA Meeting Date 23-May-2014 ISIN US67066G1040 Agenda 933970217 - Management Record Date 25-Mar-2014 Holding Recon Date 25-Mar-2014 City / Country / United States Vote Deadline Date 22-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Amend Stock Compensation Plan Management For For 5. Amend Employee Stock Purchase Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 09-May-2014 09-May-2014 THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 27-May-2014 ISIN US89417E1091 Agenda 933978299 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 23-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Comments-Sustained disconnect between pay and performance 4. Approve Stock Compensation Plan Management For For 5. S/H Proposal - Political/Government Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 14-May-2014 14-May-2014 PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 28-May-2014 ISIN US7237871071 Agenda 933975990 - Management Record Date 03-Apr-2014 Holding Recon Date 03-Apr-2014 City / Country / United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 Approve Stock Compensation Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 09-May-2014 09-May-2014 WILLIAMS-SONOMA, INC. Security Meeting Type Annual Ticker Symbol WSM Meeting Date 29-May-2014 ISIN US9699041011 Agenda 933965999 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 12-May-2014 13-May-2014 MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 03-Jun-2014 ISIN US57636Q1040 Agenda 933987351 - Management Record Date 09-Apr-2014 Holding Recon Date 09-Apr-2014 City / Country / United States Vote Deadline Date 02-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 15-May-2014 15-May-2014 BIOMARIN PHARMACEUTICAL INC. Security 09061G101 Meeting Type Annual Ticker Symbol BMRN Meeting Date 04-Jun-2014 ISIN US09061G1013 Agenda 933989723 - Management Record Date 07-Apr-2014 Holding Recon Date 07-Apr-2014 City / Country / United States Vote Deadline Date 03-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JEAN-JACQUES BIENAIME For For 2 MICHAEL GREY For For 3 ELAINE J. HERON For For 4 PIERRE LAPALME For For 5 V. BRYAN LAWLIS For For 6 RICHARD A. MEIER For For 7 ALAN J. LEWIS For For 8 WILLIAM D. YOUNG For For 9 KENNETH M. BATE For For 10 DENNIS J. SLAMON For For 2 Amend Stock Compensation Plan Management For For 3 14A Executive Compensation Management Against Against Comments-Pay and performance disconnect; Poor overall design 4 Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 16-May-2014 16-May-2014 KODIAK OIL & GAS CORP. Security 50015Q100 Meeting Type Annual Ticker Symbol KOG Meeting Date 19-Jun-2014 ISIN CA50015Q1000 Agenda 934012080 - Management Record Date 29-Apr-2014 Holding Recon Date 29-Apr-2014 City / Country / United States Vote Deadline Date 18-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 29-May-2014 29-May-2014 YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 25-Jun-2014 ISIN US9843321061 Agenda 934015365 - Management Record Date 28-Apr-2014 Holding Recon Date 28-Apr-2014 City / Country / United States Vote Deadline Date 24-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Approve Charter Amendment Management For For 6. S/H Proposal - Human Rights Related Shareholder Against For 7. S/H Proposal - Political/Government Shareholder Against For 8. S/H Proposal - Political/Government Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed BEARLY BULLISH UMB BANK, N.A. 0 10-Jun-2014 10-Jun-2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 22, 2014 * Print the name and title of each signing officer under his or her signature.
